UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Annual report 9 | 30 | 16 Message from the Trustees 1 Interview with your fund’s portfolio managers 2 Performance snapshot 2 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Important notice regarding Putnam’s privacy policy 13 Trustee approval of management contract 14 Financial statements 19 Federal tax information 39 About the Trustees 40 Officers 42 Consider these risks before investing: You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. Message from the Trustees Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended September30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Interview with your fund’s portfolio managers How was the market environment during the 12 - month reporting period ended September30, 2016? Joanne: Global markets experienced turbulence at the beginning of the reporting period due to falling oil prices, fears of an economic slowdown in China, and uncertainty around U.S. monetary policy. However, investor sentiment turned positive in mid-February as oil prices recovered, China’s central bank eased concerns by implementing additional stimulus, and U.S. economic data improved. Market conditions remained generally favorable throughout the balance of the reporting period, outside of a brief disruption in late June due to the United Kingdom’s surprise decision to leave the European Union. After beginning the process of normalizing interest rates in December2015, the Federal Reserve held its benchmark federal funds rate steady for the balance of the reporting period. On several occasions, Fed Chair Janet Yellen stated that global developments posed ongoing risk for the U.S. economy and that the central bank should be cautious about raising interest rates. Money market funds remained an important investment option for investors seeking Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Class A shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. See pages 3 and 7–8 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. 2 Money Market Fund refuge from market volatility during the reporting period. It is difficult to gauge if investment inflows were due to a specific factor, such as concern about Fed rate policy or the Securities and Exchange Commission’s [SEC] money market reforms, which were slated to (and ultimately did) take effect on October14, 2016. However, U.S. money market fund assets rose to $2.64 trillion by September30, 2016. With market expectations for more, albeit gradual, increases to come, money market fund yields inched higher during the period — attracting renewed investor interest. How do the new SEC reforms affect Putnam Money Market Fund? Jonathan: In connection with the SEC’s amendments to Rule 2a-7 under the Investment Company Act of 1940 as amended, which governs money market funds, the fund intends to operate as a “retail money market fund” as defined by Rule 2a-7 beginning October10, 2016. Accordingly, the fund will continue to seek to maintain a stable $1.00 net asset value [NAV] but will be available only to retail investors, or “natural persons,” as defined by the SEC, and as such will not be available to institutional investors. As a retail money market fund, the fund will be subject to SEC-mandated liquidity fees and redemption gates (temporary suspensions of redemptions from the fund) if the fund’s liquidity falls below certain required minimums. These mechanisms are designed to help protect shareholders under certain market conditions. What was your investment approach in this environment? Joanne: The interest-rate environment and the SEC’s money market fund reforms influenced the cash management landscape considerably during the reporting period. With the markets anticipating the Fed’s first interest-rate increase in ten years and speculating about the timing of additional hikes, the three-month London Interbank Offered Rate [LIBOR] rose 53 basis points, or just over a half of a percentage point, during the 12months ended September30, 2016. [LIBOR is a widely followed benchmark rate that the world’s largest banks use in determining rates for interbank loans.] This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See pages 2 and 7–8 for additional fund performance information. Index descriptions can be found on page 11. Money Market Fund 3 In addition, the reporting period coincided with much of the money market industry’s implementation of SEC reforms. As managers of prime money market funds worked to ensure compliance with the new regulations, the features of those funds changed — including the introduction of a floating NAV and the imposition of liquidity fees that limit investor withdrawals during periods of market stress. As investor preferences changed during the transition, billions of dollars shifted from prime money market funds to government money market funds, which continue to seek to maintain a stable $1.00 NAV. To accommodate such withdrawals, prime money market funds held higher levels of cash to meet redemptions — squeezing credit and decreasing demand for short-term debt issued by companies, banks, and municipalities. Ultimately, these developments contributed to higher short-term interest rates and borrowing costs. These developments greatly affected how we positioned the fund’s portfolio during the period. In anticipation of possible shareholder movements, we shortened the fund’s weighted average maturity [WAM] and increased liquidity. [WAM represents the average life of all the money market securities held in the portfolio.]The reforms, combined with the increasing possibility of another Fed rate hike, resulted in our decision to increase the portfolio’s allocation to short-term investments, such as repurchase agreements and overnight time deposits, in an effort to make the fund more responsive to rising interest rates.At period-end on September30, 2016, Allocations are shown as a percentage of the fund’s net assets as of 9/30/16. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date versus settlement-date transactions. 4 Money Market Fund the portfolio’s WAM was 10 days — below that of the average of its Lipper peers. How did the fund perform during the reporting period? Jonathan: The amount of income that the fund earns reflects the short-term interest-rate environment. During the period, global macroeconomic developments contributed to an environment of negative interest rates abroad and short-term U.S. interest rates hovering near historic lows. Accordingly, the fund’s performance fell in line with this rate environment. What is your outlook for Fed policy in the final months of 2016? Joanne: In the closing months of the reporting period, with the U.S. job market close to full strength, some Fed policy makers stated that the case for raising interest rates had strengthened. As a result, the odds of the Fed acting before year-end appeared to be increasing, in our view. At its September meeting, the Fed left interest rates unchanged but added that it could still raise rates before the close of 2016. Some members of the Fed’s interest-rate-setting committee voiced disagreement with the decision to keep interest rates low as a way to boost the economy. With the labor market This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Money Market Fund 5 tightening, the dissenters argued that the time had come for modest, gradual increases in short-term interest rates to best promote a more sustainable and balanced economic recovery. As the reporting period came to a close, many Fed observers were looking to the Fed’s December policy meeting — after the presidential election — for the Fed to raise short-term rates. Against this backdrop, we will continue to pursue strategies that seek to maintain a stable $1.00 NAV while searching for attractive income opportunities from the highest-quality short-term investments. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. 6 Money Market Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 4.90% 4.79% 4.79% 4.48% 4.48% 4.77% 4.47% 4.68% 10 years 9.60 8.16 8.16 8.16 8.16 9.14 8.16 8.84 Annual average 0.92 0.79 0.79 0.79 0.79 0.88 0.79 0.85 5 years 0.05 0.05 –1.95 0.05 0.05 0.05 0.05 0.05 Annual average 0.01 0.01 –0.39 0.01 0.01 0.01 0.01 0.01 3 years 0.03 0.03 –2.97 0.03 0.03 0.03 0.03 0.03 Annual average 0.01 0.01 –1.00 0.01 0.01 0.01 0.01 0.01 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 Net Net Net Net asset Before After Before After asset asset asset Current rate (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day yield (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day yield (without expense limitation) –0.03 –0.52 — –0.53 — –0.18 –0.53 –0.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns and yields would have been lower. Class B share performance reflects conversion to class A shares after eight years. Money Market Fund 7 Comparative Lipper returns For periods ended 9/30/16 Lipper Money Market Funds category average* Annual average (life of fund) 5.08% 10 years 9.18 Annual average 0.88 5 years 0.18 Annual average 0.04 3 years 0.12 Annual average 0.04 1 year 0.09 Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 104, 96, 95, 83, and 5 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ending 9/30/16 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $0.000140 $0.000101 $0.000101 $0.000101 $0.000101 $0.000101 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 8 Money Market Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/15 0.49% 0.99% 0.99% 0.64% 0.99% 0.74% Annualized expense ratio for the six-month period ended 9/30/16*† 0.52% 0.52% 0.52% 0.52% 0.52% 0.52% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. † Reflects a voluntary waiver of certain fund expenses. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 4/1/16 to 9/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $2.60 $2.60 $2.60 $2.60 $2.60 $2.60 Ending value (after expenses) $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Money Market Fund 9 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 9/30/16, use the following calculation method. To find the value of your investment on 4/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $2.63 $2.63 $2.63 $2.63 $2.63 $2.63 Ending value (after expenses) $1,022.40 $1,022.40 $1,022.40 $1,022.40 $1,022.40 $1,022.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Money Market Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value Money Market Fund 11 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12Money Market Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Money Market Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and 14 Money Market Fund • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain Money Market Fund 15 competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least January 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. In addition, Putnam Management voluntarily waived certain fees and/or reimbursed certain fund expenses in order to enhance your fund’s annualized net yield during its fiscal year ending in 2015. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitation and fee waiver arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these 16 Money Market Fund types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Money Market Funds) for the one-­year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Money Market Fund 17 Over the one-year, three-year and five-year periods ended December 31, 2015, there were 176, 175 and 169 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18Money Market Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Money Market Fund 19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Money Market Fund (the “fund”) at September 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at September 30, 2016 by correspondence with the custodian, brokers, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 8, 2016 20 Money Market Fund The fund’s portfolio 9/30/16 Principal REPURCHASE AGREEMENTS (54.3%)* amount Value Interest in $160,442,000 joint tri-party repurchase agreement dated 9/30/16 with Citigroup Global Markets, Inc. due 10/3/16 — maturity value of $122,005,287 for an effective yield of 0.520% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 1.625% and due dates ranging from 5/15/17 to 2/15/26, valued at $163,650,904) $122,000,000 $122,000,000 Interest in $150,000,000 tri-party repurchase agreement dated 9/30/16 with Goldman, Sachs & Co. due 10/3/16 — maturity value of $150,006,250 for an effective yield of 0.500% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 5.000% and due dates ranging from 8/1/40 to 7/1/46, valued at $153,000,000) 150,000,000 150,000,000 Interest in $250,483,000 joint tri-party repurchase agreement dated 9/30/16 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 10/3/16 — maturity value of $122,005,083 for an effective yield of 0.500% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 2/1/30 to 1/1/46, valued at $255,492,660) 122,000,000 122,000,000 Interest in $121,214,000 tri-party repurchase agreement dated 9/30/16 with RBC Capital Markets, LLC due 10/3/16 — maturity value of $121,218,849 for an effective yield of 0.480% (collateralized by various mortgage backed securities with coupon rates ranging from 1.730% to 6.500% and due dates ranging from 3/1/24 to 6/1/46, valued at $123,643,226) 121,214,000 121,214,000 Total repurchase agreements (cost $515,214,000) Maturity Principal CERTIFICATES OF DEPOSIT (14.4%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ New York, NY 0.777 10/31/16 $18,750,000 $18,750,000 Bank of America, NA 0.840 11/4/16 18,000,000 18,001,011 Bank of Montreal/Chicago, IL FRN (Canada) 0.858 10/14/16 10,000,000 10,000,000 Canadian Imperial Bank of Commerce/New York, NY 0.650 10/17/16 5,000,000 5,000,617 Canadian Imperial Bank of Commerce/New York, NY FRN 1.077 2/3/17 8,500,000 8,500,000 Citibank, NA 0.700 10/18/16 6,000,000 6,000,000 HSBC Bank USA, NA/New York, NY FRN (United Kingdom) 0.868 10/12/16 8,000,000 8,000,000 Lloyds Bank PLC/New York, NY FRN (United Kingdom) 0.877 10/31/16 7,250,000 7,250,000 Nordea Bank Finland PLC/New York 0.708 11/18/16 5,000,000 5,001,261 Royal Bank of Canada/New York, NY (Canada) 0.840 11/22/16 3,100,000 3,100,527 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.083 2/6/17 6,500,000 6,500,000 State Street Bank & Trust Co. FRN 0.882 10/20/16 11,000,000 11,000,000 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 0.884 10/28/16 18,000,000 18,000,000 Toronto-Dominion Bank/NY FRN (Canada) 0.931 12/19/16 12,000,000 12,000,000 Total certificates of deposit (cost $137,103,416) Money Market Fund21 Maturity Principal COMMERCIAL PAPER (11.3%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 144A 0.641 10/3/16 $6,000,000 $5,999,787 BPCE SA (France) 0.480 10/3/16 1,000,000 999,973 BPCE SA (France) 0.440 10/5/16 8,500,000 8,499,584 Danske Corp. 144A Ser. A (Denmark) 0.721 10/18/16 6,000,000 5,997,960 DnB Bank ASA 144A (Norway) 0.631 10/3/16 10,000,000 9,999,650 Lloyds Bank PLC (United Kingdom) 0.641 10/3/16 10,000,000 9,999,644 National Australia Bank, Ltd. (Australia) 0.824 11/15/16 3,500,000 3,496,413 Nationwide Building Society (United Kingdom) 0.932 11/15/16 5,000,000 4,994,188 Nordea Bank AB (Sweden) 0.925 12/12/16 3,500,000 3,493,560 Simon Property Group LP 0.470 10/7/16 3,000,000 2,999,765 Skandinaviska Enskilda Banken AB (Sweden) 0.601 10/26/16 5,000,000 4,997,917 Svenska Handelsbanken AB 144A (Sweden) 0.641 10/5/16 18,000,000 17,998,720 Swedbank AB (Sweden) 0.813 11/3/16 18,500,000 18,486,262 Westpac Banking Corp. 144A (Australia) 0.967 3/8/17 5,000,000 5,000,000 Westpac Banking Corp. 144A (Australia) 0.966 12/19/16 4,000,000 3,991,573 Total commercial paper (cost $106,954,996) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (10.2%)* Yield (%) date amount Value Collateralized Commercial Paper Co., LLC 0.864 11/14/16 $8,750,000 $8,740,803 Collateralized Commercial Paper II Co., LLC 144A 0.884 11/10/16 6,250,000 6,243,889 Fairway Finance Co., LLC 144A (Canada) 0.848 11/14/16 7,250,000 7,250,000 Gotham Funding Corp. (Japan) 0.630 10/7/16 7,000,000 6,999,265 Gotham Funding Corp. (Japan) 0.500 10/11/16 3,500,000 3,499,514 Liberty Street Funding, LLC 144A (Canada) 0.904 12/12/16 8,500,000 8,484,700 MetLife Short Term Funding, LLC 0.672 10/13/16 12,250,000 12,247,264 MetLife Short Term Funding, LLC 0.601 10/11/16 5,000,000 4,999,167 Old Line Funding, LLC 144A 0.885 12/2/16 18,500,000 18,500,000 Regency Markets No. 1, LLC 144A 0.430 10/6/16 6,250,000 6,249,627 Victory Receivables Corp. (Japan) 0.630 10/14/16 4,000,000 3,999,090 Working Capital Management Co. (Japan) 0.600 10/13/16 9,500,000 9,498,100 Total asset-backed commercial paper (cost $96,711,419) Maturity Principal TIME DEPOSITS (7.0%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 0.420 10/3/16 $14,250,000 $14,250,000 BNP Paribas/Cayman Islands (France) 0.280 10/3/16 19,000,000 19,000,000 Credit Agricole Corporate and Investment Bank/ Grand Cayman (Cayman Islands) 0.290 10/3/16 19,000,000 19,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.260 10/3/16 14,250,000 14,250,000 Total time deposits (cost $66,500,000) Maturity Principal U.S. TREASURY OBLIGATIONS (2.7%)* Yield (%) date amount Value U.S. Treasury FRN 0.334 1/31/17 $12,500,000 $12,499,915 U.S. Treasury FRN 0.303 10/31/16 13,250,000 13,250,006 Total U.S. treasury obligations (cost $25,749,921) 22 Money Market Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (1.2%)* rate (%) date amount Value Wells Fargo Bank, NA sr. unsec. FRN Ser. MTN 1.020 2/14/17 $11,000,000 $11,000,000 Total corporate bonds and notes (cost $11,000,000) TOTAL INVESTMENTS Total investments (cost $959,233,752) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $948,889,654. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 72.6% France 3.0% Sweden 6.2 Australia 1.3 Japan 4.4 Norway 1.0 Canada 4.3 Denmark 0.6 Cayman Islands 3.5 Total 100.0% United Kingdom 3.1 Money Market Fund23 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $96,711,419 $—­ Certificates of deposit —­ 137,103,416 —­ Commercial paper —­ 106,954,996 —­ Corporate bonds and notes —­ 11,000,000 —­ Repurchase agreements —­ 515,214,000 —­ Time deposits —­ 66,500,000 —­ U.S. treasury obligations —­ 25,749,921 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 24 Money Market Fund Statement of assets and liabilities 9/30/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $444,019,752 Repurchase agreements (identified cost $515,214,000) 515,214,000 Cash 58,584 Interest and other receivables 515,102 Receivable for shares of the fund sold 13,587,785 Prepaid assets 27,466 Total assets LIABILITIES Payable for shares of the fund repurchased 23,158,636 Payable for compensation of Manager (Note 2) 274,861 Payable for custodian fees (Note 2) 15,777 Payable for investor servicing fees (Note 2) 287,861 Payable for Trustee compensation and expenses (Note 2) 544,485 Payable for administrative services (Note 2) 4,755 Other accrued expenses 246,660 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $948,889,700 Undistributed net investment income (Note 1) 9 Accumulated net realized loss on investments (Note 1) (55) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($868,913,906 divided by 868,913,839 shares) $1.00 Net asset value and offering price per class B share ($9,155,016 divided by 9,155,017 shares)* $1.00 Net asset value and offering price per class C share ($26,581,442 divided by 26,581,444 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($28,066,508 divided by 28,066,522 shares) $1.00 Net asset value, offering price and redemption price per class R share ($12,536,217 divided by 12,536,362 shares) $1.00 Net asset value, offering price and redemption price per class T share ($3,636,565 divided by 3,636,514 shares)** $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Money Market Fund 25 Statement of operations Year ended 9/30/16 INVESTMENT INCOME Interest (including interest income of $39,813 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 3,559,942 Investor servicing fees (Note 2) 2,129,557 Custodian fees (Note 2) 30,980 Trustee compensation and expenses (Note 2) 100,516 Distribution fees (Note 2) 447,341 Administrative services (Note 2) 36,073 Other 570,347 Fees waived and reimbursed by Manager (Note 2) (1,447,292) Total expenses Expense reduction (Note 2) (12,483) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,012 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26Money Market Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/16 Year ended 9/30/15 Operations: Net investment income $167,673 $125,934 Net realized gain (loss) on investments 1,012 (1,067) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (154,003) (114,294) Class B (846) (877) Class C (3,235) (2,612) Class M (2,984) (2,926) Class R (1,514) (2,884) Class T (5,082) (2,341) Net increase in capital from affiliate (Note 5) — 2,981,728 Decrease from capital share transactions (Note 4) (318,492,958) (60,975,552) Total decrease in net assets NET ASSETS Beginning of year 1,267,381,591 1,325,376,482 End of year (including undistributed net investment income of $9 and $— respectively) The accompanying notes are an integral part of these financial statements. Money Market Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income Net asset Ratio (loss) value, Net realized Total from From Total return Net assets, of expenses to average beginning Net investment gain (loss) investment net investment Total Non-recurring Net asset value, at net asset end of period to average netassets Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions payments­ end of period­ value (%) a (in thousands) net assets (%) b, c (%) c Class A­ September 30, 2016­ $1.00­ .0001­ —­ d .0001­ (.0001) —­ $1.00­ .01­ $868,914­ .44­ .01­ September 30, 2015­ 1.00­ .0001­ — ­ d .0001­ (.0001) .0023­ e 1.00­ .01­ 1,141,026­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 1,202,778­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 1,306,628­ .18­ .01­ September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 1,398,514­ .23­ .01­ Class B­ September 30, 2016­ $1.00­ .0001­ —­ d .0001­ (.0001) —­ $1.00­ .01­ $9,155­ .44­ .01­ September 30, 2015­ 1.00­ .0001­ — ­ d .0001­ (.0001) .0020 ­ e 1.00­ .01­ 8,597­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 10,136­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ — ­ d .0001­ (.0001) —­ 1.00­ .01­ 13,952­ .18­ .01­ September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 18,000­ .23­ .01­ Class C­ September 30, 2016­ $1.00­ .0001­ —­ d .0001­ (.0001) —­ $1.00­ .01­ $26,581­ .44­ .02­ September 30, 2015­ 1.00­ .0001­ — ­ d .0001­ (.0001) .0020­ e 1.00­ .01­ 39,085­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 29,443­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 26,082­ .18­ — f September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 23,037­ .23­ .01­ Class M­ September 30, 2016­ $1.00­ .0001­ —­ d .0001­ (.0001) —­ $1.00­ .01­ $28,067­ .44­ .01­ September 30, 2015­ 1.00­ .0001­ —­ d .0001­ (.0001) .0021 ­ e 1.00­ .01­ 33,919­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 29,845­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 29,196­ .18­ .01­ September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 28,559­ .23­ .01­ Class R­ September 30, 2016­ $1.00­ .0001­ —­ d .0001­ (.0001) —­ $1.00­ .01­ $12,536­ .44­ .01­ September 30, 2015­ 1.00­ .0001­ —­ d .0001­ (.0001) .0020­ e 1.00­ .01­ 15,692­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 31,934­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 35,167­ .18­ — f September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 19,425­ .23­ .01­ Class T­ September 30, 2016­ $1.00­ .0001­ — ­ d .0001­ (.0001) —­ $1.00­ .01­ $3,637­ .44­ .04­ September 30, 2015­ 1.00­ .0001­ — ­ d .0001­ (.0001) .0021­ e 1.00­ .01­ 29,063­ .16­ .01­ September 30, 2014­ 1.00­ .0001­ — ­ d .0001­ (.0001) —­ 1.00­ .01­ 21,240­ .13­ .01­ September 30, 2013­ 1.00­ .0001­ —­ d .0001­ (.0001) —­ 1.00­ .01­ 20,969­ .18­ .01­ September 30, 2012­ 1.00­ .0001­ .0001­ .0002­ (.0001) —­ 1.00­ .01­ 25,430­ .23­ .01­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28Money Market Fund Money Market Fund 29 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 9/30/16 9/30/15 9/30/14 9/30/13 9/30/12 Class A 0.08% 0.32% 0.36% 0.32% 0.29% Class B 0.58 0.82 0.86 0.82 0.79 Class C 0.58 0.82 0.86 0.82 0.79 Class M 0.23 0.47 0.51 0.47 0.44 Class R 0.58 0.82 0.86 0.82 0.79 Class T 0.33 0.57 0.61 0.57 0.54 d Amount represents less than $0.0001 per share. e Reflects a voluntary non-recurring payment from Putnam Investments (Note 5). f Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 30Money Market Fund Notes to financial statements 9/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through September 30, 2016. Putnam Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt, repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classT shares. Each class of shares is sold without a front-end sales charge. ClassA and classT shares also are generally not subject to a contingent deferred sales charge, and classM (effective November 1, 2015) and classR shares are not subject to a contingent deferred sales charge. In addition to the standard offering of classA shares, they are also sold to certain college savings plans and other Putnam funds. ClassB shares convert to classA shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, classR and classT shares may differ based on each class’ distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Money Market Fund31 Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected 32 Money Market Fund to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2016, the fund had a capital loss carryover of $55 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $55 N/A $55 September 30, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $6 Capital loss carryforward (55) The aggregate identified cost on a financial reporting and tax basis is the same. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.240% of the next $50 billion, 0.390% of the next $5 billion, 0.220% of the next $50 billion, 0.340% of the next $10 billion, 0.210% of the next $100 billion and 0.290% of the next $10 billion, 0.205% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.285% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the Money Market Fund 33 reporting period, the fund’s expenses were reduced by $1,447,292 as a result of this limit, and the net yield at the close of the reporting period was 0.01%. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassA $— ClassB 41,673 ClassC 158,951 ClassM 43,663 ClassR 74,735 ClassT 124,145 Total Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classT shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classT shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,895,019 ClassR 25,852 ClassB 14,422 ClassT 88,347 ClassC 55,222 Total ClassM 50,695 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $12,483 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $921, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 34 Money Market Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classB, classC, classM, classR and classT shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.75%, 1.00%, 1.00%, 1.00% and 0.35% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.50%, 0.50%, 0.15%, 0.50% and 0.25% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassB $41,898 ClassR 75,147 ClassC 159,830 ClassT 126,091 ClassM 44,375 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $21,957 and $3,846, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA and classT shares and up to 0.15% (no longer applicable effective November 1, 2015) for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA, classM or classT shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $113,867,013,314 and $114,176,253,587, respectively. The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/16 Year ended 9/30/15 ClassA Shares Amount Shares Amount Shares sold 2,013,159,392 $2,013,159,392 1,163,726,370* $1,163,726,370* Shares issued in connection with reinvestment of distributions 134,264 134,264 98,434 98,434 2,013,293,656 2,013,293,656 1,163,824,804­ 1,163,824,804­ Shares repurchased (2,285,406,876) (2,285,406,876) (1,228,294,387)* (1,228,294,387)* Net decrease Money Market Fund 35 Year ended 9/30/16 Year ended 9/30/15 ClassB Shares Amount Shares Amount Shares sold 7,935,337 $7,935,337 6,019,554 $6,019,554 Shares issued in connection with reinvestment of distributions 704 704 672 672 7,936,041 7,936,041 6,020,226 6,020,226 Shares repurchased (7,378,369) (7,378,369) (7,582,696) (7,582,696) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassC Shares Amount Shares Amount Shares sold 55,650,397 $55,650,397 49,748,216 $49,748,216 Shares issued in connection with reinvestment of distributions 2,720 2,720 2,256 2,256 55,653,117 55,653,117 49,750,472 49,750,472 Shares repurchased (68,156,599) (68,156,599) (40,169,514) (40,169,514) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassM Shares Amount Shares Amount Shares sold 48,306,629 $48,306,629 45,229,202 $45,229,202 Shares issued in connection with reinvestment of distributions 2,472 2,472 2,463 2,463 48,309,101 48,309,101 45,231,665 45,231,665 Shares repurchased (54,161,549) (54,161,549) (41,218,753) (41,218,753) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassR Shares Amount Shares Amount Shares sold 10,537,146 $10,537,146 17,351,151 $17,351,151 Shares issued in connection with reinvestment of distributions 1,443 1,443 2,721 2,721 10,538,589 10,538,589 17,353,872 17,353,872 Shares repurchased (13,693,907) (13,693,907) (33,669,634) (33,669,634) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassT Shares Amount Shares Amount Shares sold 72,222,426 $72,222,426 22,352,455 $22,352,455 Shares issued in connection with reinvestment of distributions 4,839 4,839 2,280 2,280 72,227,265 72,227,265 22,354,735 22,354,735 Shares repurchased (97,653,427) (97,653,427) (14,576,342) (14,576,342) Net increase (decrease) * The fund’s September 30, 2015 Shares sold and Shares repurchased have been revised as a result of an immaterial error related to an overstatement of the fund’s subscriptions and redemptions activity. 36 Money Market Fund The previously reported amounts were: Shares Amount Shares sold 1,176,513,068 $1,176,513,068 Shares repurchased 1,241,081,085 $1,241,081,085 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $37,987,287 $— $37,987,287 $39,813 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. During the fiscal year ended September 30, 2015, Putnam Investments made a voluntary non-recurring payment totaling $2,981,728 to the fund. No shares of the fund were issued to Putnam Investments in connection with this payment and Putnam Investments has no claim on the fund’s assets in respect of the amount of the payment. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Money Market Fund 37 Note 7: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements** $122,000,000 $150,000,000 $122,000,000 $121,214,000 $515,214,000 Total Assets Liabilities: Total Liabilities $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $122,000,000 $150,000,000 $122,000,000 $121,214,000 Net amount $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 8: Note regarding recent Securities and Exchange Commission (SEC) rule amendments In connection with the SEC’s amendments to Rule 2a-7 under the Investment Company Act of 1940, as amended, which governs money market funds, the fund intends to operate as a “retail money market fund” as defined by Rule 2a-7 beginning on October 10, 2016. In anticipation of its operation as a retail money market fund, the fund has adopted policies and procedures reasonably designed to limit investments in the fund to accounts beneficially owned by natural persons and, as of August 30, 2016, has involuntarily redeemed any investor who is not a natural person. The fund has also adopted policies and procedures such that, beginning on October 10, 2016, the fund may impose liquidity fees and/or temporarily suspend redemptions in the event that the fund’s liquidity falls below required minimum levels. 38 Money Market Fund Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $109,353 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Money Market Fund 39 About the Trustees 40Money Market Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2016, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Money Market Fund41 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 42Money Market Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Money Market Fund 43 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2016	$91,622	$ — $4,280	$ — September 30, 2015	$86,904	$ — $7,155	$ — For the fiscal years ended September 30, 2016 and September 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $564,033 and $686,831 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
